Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-5, 7-10, 12-15, 18, 21-26 have been examined and rejected. This Office action is responsive to the RCE filed on 11/03/2020, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, 13, 17-18, and 21-25 are rejected under AIA  35 U.S.C §103 as being unpatentable over Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) in view of Banke et al. (US 20130159848 A1, hereinafter Banke) and in view of Colman (US 20130054617 A1, hereinafter Colman).


As to independent claims 1, 13 and 18, Ramasamy teaches a method performed by an electronic device (Fig. 1, paragraph [0032], the computing device 101 may operate in a networked environment supporting connections to one or more remote computers, such as terminals 141 and 151.), the method comprising:
obtaining, by the electronic device, interface data indicating text of a user interface of the electronic device, wherein the electronic device is associated with a user (paragraph [0041], a chat displayer of the chat counterparty may display, on a display of the client device associated with the customer, the chat communications received from the chat agent; the chat display is the text interface data); 
determining, by the electronic device, that a particular term in the text of the user interface of the electronic device is included in the set of terms specified by data stored at the electronic device (paragraph [0044], For example, the chat tokenizer 450 may break text conversation(s) into one or more words and/or phrases.  The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database.  The lexicon 454 may comprise a plurality of predefined topics, such as words or phrases that may be used to mark chat conversations.  If the chat tokenizer 450 detects a match between the token and one or more topics in the lexicon (e.g., identifies a co-occurrence); the matched token is the particular term as defined by business lexicon); 
based on determining that the particular term is included in the set of terms specified by data stored at the electronic device (paragraph [0044], If the chat tokenizer 450 detects a match between the token and one or more topics in the lexicon (e.g., identifies a co-occurrence), the flow mark analyzer 448 may mark the line number associated with the chat text with the one or more topics):
annotating, by the electronic device, the particular term to distinguish the particular term in the user interface from other terms in the user interface that are not included in the set of terms (Fig. 5, paragraph [0049], In response to determining that the detected phrase "first service" 505 is in the lexicon 454, the flow mark analyzer 448 may generate an implicit marker 510 for the associated chat text (e.g., the entire chat text from the second user, such as "Hi, This is regarding my first service .  . . xxxxxxx" or a portion of the chat text, such as "first service" or "first service #1234") and/or its line marker (e.g., line 2); first service" 505 is the particular term, marker 510 is the annotation);
using content from a private database for the organization (paragraph [0044], The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database). 
Ramasamy does not teach:
configuring the electronic device to detect and respond to interaction with the annotated term;

in response to detecting the user interaction with the annotated term, providing, by the electronic device, a card for display in the user interface, the card comprising information corresponding to the particular term wherein the information is determined using content from a private database,
wherein the particular term is a name of an entity for which information is stored in the private database, and wherein providing the card for display in the user interface comprises providing indicators related to the entity, wherein at least one of the indicators comprises a value calculated based on information about the entity that is stored in the private database.
Banke teaches:
configuring the electronic device to detect and respond to interaction with the annotated term (paragraph [0039], In generating electronic communication 404, the user uses the acronym "DNS" which appears in personal dictionary 408a on storage 410a to have a context definition of Dragon Naturally Speaking; "DNS" is the particular term);
after annotating the particular term and configuring the electronic device to detect and respond to interaction with the annotated term, detecting, by the electronic device, user interaction with the annotated term (Fig. 4, paragraph [0039], Electronic communication mechanism 406a then marks the DNS text in electronic communication 404 with indicator 412 as having an intended context definition; the identified bold text with indicator 412 indicates the annotated particular term;  paragraph [0040],.  When the user of client device 402b performs a mouse-over of the identified text, electronic communication mechanism 406b may present pop-up display 416 that indicates that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking; a mouse-over of the identified text is the user interaction); and 
in response to detecting the user interaction with the annotated term, providing, by the electronic device, a card for display in the user interface (Fig. 4, paragraph [0040], when the user of client device 402b performs a mouse-over of the identified text, electronic communication mechanism 406b may present pop-up display 416 that indicates that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking. 416 is the card displays the definition of the term “DNS”), the card comprising information corresponding to the particular term wherein the information is determined using content from a private database (Fig. 3, paragraph [0034], electronic communication mechanism 308 marks any text within the electronic communication for which the context definition exists in personal dictionary 316. The personal dictionary 316 is a private database).
Since Ramasamy teaches a method of displaying business lexicon based text recognition in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Banke, as the prior arts are in the same application field of providing relevant information based on recognized term of a dictionary, and Banke further teaches user interaction with the annotated term to display further information. By incorporating indicate that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking (Banke, paragraph [0040]).
Ramasamy/Banke does not teach:
the particular term is a name of an entity for which information is stored in the private database, and wherein providing the card for display in the user interface comprises providing indicators related to the entity, wherein at least one of the indicators comprises a value calculated based on information about the entity that is stored in the private database.
Colman teaches:
the particular term is a name of an entity for which information is stored in the private database, and wherein providing the card for display in the user interface comprises providing indicators related to the entity, wherein at least one of the indicators comprises a value calculated based on information about the entity that is stored in the private database (paragraph [0038], personal data table 12 is the private database; Fig. 2, paragraph [0012], rolling the cursor over James Smith's highlighted name may result in a bubble or pop-up window that automatically displays correlation information; the pop-up window in the card which provides the name based information; , paragraph [0032], four of the five categories of personal data from personal data table 12 entries for James Smith correlate to the data in content entry 18.  Link application 10 may provide a relevance rank 24; the relevance rank as the calculated value).
provide a prominent change in text presentation such as highlighting shown here as a box around the text "James Smith" (Colman, paragraph [0029]).


As to dependent claims 5, and 17, the rejection of claim 1 is incorporated. Ramasamy teaches the method of claim 1, wherein annotating the particular term comprises altering at least one of a font, size, style, spacing, underline, color, background, highlight, or bounding shape for the particular term (Fig. 5, 505 is bounded, paragraph [0049], In response to determining that the detected phrase "first service" 505 is in the lexicon 454, the flow mark analyzer 448 may generate an implicit marker 510 for the associated chat text).

claim 23, the rejection of claim 1 is incorporated. Colman teaches the method of claim 1, wherein the particular term is a proper name for a specific person, business, location, or object (paragraph [0029], Social network personal data related to James Smith has been extracted by link application 10 to content table 18 with the name, a company, a position and a location).

As to dependent claim 24, the rejection of claim 1 is incorporated. Colman teaches the method of claim 1, wherein the entity is a person or business, and wherein the card includes information indicating a relationship of the organization with the person or business (Fig. 2, the display window 18 includes “CEO” as the role of entity name).

As to dependent claim 25, the rejection of claim 1 is incorporated. Colman teaches the method of claim 1, wherein the value calculated based on information about the entity that is stored in the private database is a numerical value calculated at least in part based on aggregating data from the one or more databases (paragraph [0032], Link application 10 may provide a relevance rank 24.  Here the correlation of four entries results in a relevance rank of 9; paragraph [0031], the two social networks may have different personal data categories and different lists of trusted contact.  Here Paul Roman and Frank Smith as shown in personal data table 12 are on the trusted contact lists for the user's Google+ account).


claim 8, the rejection of claim 1 is incorporated. Ramasamy does not teach the method of claim 1, wherein providing the card for display comprises causing the card to be displayed overlaying a portion of the user interface.
Banke teaches providing the card for display comprises causing the card to be displayed overlaying a portion of the user interface (Fig. 4, paragraph [0036], electronic communication mechanism 406b may present pop-up display 416 that indicates that the term "DNS" with a contextual definition of speech recognition software. The pop-up window 416 overlays the text content 404).
Since Ramasamy teaches a method of displaying business lexicon based text recognition in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing the card for display comprises causing the card to be displayed overlaying a portion of the user interface, as taught by Banke, as the prior arts are in the same application field of providing relevant information based on recognized term of a dictionary, and Banke further teaches user interaction with the annotated term to display further information. This combination allows to indicate that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking (paragraph [0040]).

As to dependent claim 9, the rejection of claim 1 is incorporated. Ramasamy teaches the method of claim 1, wherein the user interface of the electronic device is a user interface of an application executing on the electronic device (paragraph [0040], a chat displayer 442 of the chat client application 440 may receive one or more chat communications from a respective user (e.g., a chat agent); the chat interface is the user interface); and 
wherein the obtaining, determining, detecting, annotating, and providing are performed using a software agent executing on the electronic device (paragraph [0044], In step 420a, a chat tokenizer 450 of the flow mark analyzer 448 may tokenize chat text.  For example, the chat tokenizer 450 may break text conversation(s) into one or more words and/or phrases.  The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database; the chat tokenizer is the software agent).
	

As to dependent claim 10, the rejection of claim 9 is incorporated. Ramasamy teaches the method of claim 9, wherein the application is a web browser, and wherein the software agent is a browser extension module for the web browser (Fig. 5, paragraph [0044], In step 420a, a chat tokenizer 450 of the flow mark analyzer 448 may tokenize chat text.  For example, the chat tokenizer 450 may break text conversation(s) into one or more words and/or phrases.  The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database; the chat tokenizer is the software agent of the web chat application).


claim 21, the rejection of claim 1 is incorporated. Ramasamy teaches the method of claim 1, wherein obtaining the interface data comprises obtaining, by a software agent of the electronic device, interface data comprising text of a web page or web application presented by a user interface of a web browser, wherein the web page or web application includes the particular term and does not designate the particular term to be interactive (paragraph [0044], In step 420a, a chat tokenizer 450 of the flow mark analyzer 448 may tokenize chat text.  For example, the chat tokenizer 450 may break text conversation(s) into one or more words and/or phrases.  The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database; the chat tokenizer is the software agent; the chat text is the interface data which includes the particular term, which is not interactive).
Ramasamy does not teach:
annotating the particular term comprises designating the particular term in the web page or web application as an interactive region of the user interface of the web browser, wherein the appearance of the annotated term is different from an appearance that the web page or web application specifies for the annotated term.
Banke teaches:
annotating the particular term comprises designating the particular term in the web page or web application as an interactive region of the user interface of the web browser (Fig. 4, paragraph [0040], when the user of client device 402b performs a mouse-over of the identified text, electronic communication mechanism 406b may present pop-up display 416 that indicates that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking. 416 is the card displays the definition of the term “DNS”), wherein the appearance of the annotated term is different from an appearance that the web page or web application specifies for the annotated term (Fig. 4, paragraph [0039], Electronic communication mechanism 406a then marks the DNS text in electronic communication 404 with indicator 412 as having an intended context definition.).
Since Ramasamy teaches a method of displaying business lexicon based text recognition in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Banke, as the prior arts are in the same application field of providing relevant information based on recognized term of a dictionary, and Banke further teaches user interaction with the annotated term to display further information. This combination allows to indicate that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking (paragraph [0040]).

As to dependent claim 22, the rejection of claim 1 is incorporated. Coleman teaches the method of claim 1, wherein annotating the particular term comprises:
before the user interaction with the annotated term, providing the annotation, providing the annotation as an overlay on, around, or over a region of the user interface where the particular term occurs (paragraph [0029], Content 16 is shown as including a URL 16A that may reference a source location and/or content name such as content server 15 on which the content resides. Content 16 is shown displaying a trusted contact notification 16B as James Smith, James Smith is the particular term which has been displayed in different font color).


Claims 2-3, and 14-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) in view of Banke et al. (US 20130159848 A1, hereinafter Banke) in view of Colman (US 20130054617 A1, hereinafter Colman) and in view of Laitinen et al. (US 20020160805 A1, hereinafter Laitinen).

As to dependent claims 2, and 14, the rejection of claim 1 is incorporated. Ramasamy teaches the method of claim 1, further comprising: 
	identifying a user associated with the electronic device (paragraph [0008], receiving, from a user of the client device, a request to display the at least the portion of the message); 
receiving, by the electronic device, keyword data, the keyword data indicating a set of terms determined based at least in part on the user or organization (paragraph [0043], a flow mark analyzer 448 of the intelligent chat flow marker 446 may receive, read, and analyze the chat communications between the first user and the second user.  The flow mark analyzer 448 may also receive, read, and analyze metadata associated with the chat communications; paragraph [0044], the business lexicon is the set of terms by the business organization); and
(paragraph [0031], memory 115 may store software used by the computing device 101, such as an operating system 117, application programs 119, and an associated database 12);
wherein determining that the particular term is included in the set of terms specified by the data stored at the electronic device comprises determining that the particular term is included in the set of terms indicated by the keyword data (paragraph [0044], The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database, the database is where the keyword data is stored).
Ramasamy/Banke/Coleman does not teach:
receiving, by the electronic device, keyword data from a server system over a communication network.
Laitinen teaches:
receiving, by the electronic device, keyword data from a server system over a communication network (paragraph [0032], to ensure that the user gets a sensible indication each time a message of interest is received, the mobile terminal 100 may optionally include a thesaurus or dictionary of possible keywords, or such a thesaurus or dictionary may reside in a network server and be available to the mobile terminal 100).
Since Ramasamy/Banke/Coleman teaches a method of displaying the definition information of annotated text in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving, by the electronic device, keyword data from a server system over a communication network, as taught by Laitinen, as the prior arts are in the same a thesaurus or dictionary may reside in a network server (paragraph [0032]).

As to dependent claims 3, 15, the rejection of claim 2 is incorporated. Ramasamy teaches the method of claim 2, wherein the set of terms includes terms extracted from the private database for the organization (paragraph [0044], If the chat tokenizer 450 detects a match between the token and one or more topics in the lexicon (e.g., identifies a co-occurrence), the flow mark analyzer 448 may mark the line number associated with the chat text with the one or more topics).
	Ramasamy does not teach:
the set of terms includes entity names extracted from the database.
Banke teaches:
Ramasamy teaches the set of terms includes entity names extracted from the database (paragraph [0038], if a user uses the term "salsa" in an electronic communication, then electronic communication mechanism 308 may use the location information to mark the text with an indication that use of the term "salsa" means a spicy sauce of tomatoes, onions, and hot peppers. "salsa" is a name of an entity).
Since Ramasamy teaches a method of displaying business lexicon based text recognition in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of terms includes entity names extracted from the database, as taught by Banke, as the prior arts indicate that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking (paragraph [0040]).


Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) Banke et al. (US 20130159848 A1, hereinafter Banke) in view of Colman (US 20130054617 A1, hereinafter Colman) and in view of Laitinen et al. (US 20020160805 A1, hereinafter Laitinen) in view of Ryan et al. (US 20080104052 A1, hereinafter Ryan).

As to dependent claim 4, the rejection of claim 2 is incorporated. Ramasamy/Banke/Coleman/Laitinen does not teach the method of claim 2, the set of terms includes terms identified from the private database for the organization and filtered based on an identity of the user or a role of the user in the organization. 
Ryan teaches:
the set of terms includes terms identified from the private database for the organization and filtered based on an identity of the user or a role of the user in the organization (paragraph [0028], the business context correlation system determines the characteristics of the user. The characteristics may include the user's role/title/profession, vertical industry, gender, age. the business context correlation system identifies the terms in the master dictionary of terms that are related to (i.e., appropriate for) the user characteristic).
Since Ramasamy/Banke/Coleman/Laitinen teaches a method of displaying the definition information of annotated text in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of terms includes terms identified from the private database for the organization and filtered based on an identity of the user or a role of the user in the organization, as taught by Manson, as the prior arts are in the same application field of providing relevant information based on a term from the customized dictionary. This combination allows the business context correlation system can better control the relevant terms that are extracted from the user's email message (paragraph [0019]).


Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) in view of Banke et al. (US 20130159848 A1, hereinafter Banke) in view of Colman (US 20130054617 A1, hereinafter Colman) and in view of Puppin et al. (US 20140172418 A1, hereinafter Puppin).

As to dependent claim 7, the rejection of claim 1 is incorporated. Ramasamy teaches the method of claim 1, further comprising the data retrieved from or generated using data retrieved from the private database for the organization (paragraph [0044], The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database).
Ramasamy does not teach:
in response to detecting user interaction with the annotated term, generating, by the electronic device, a request that indicates the particular term; 
transmitting the request from the electronic device to a server system over a communication network; and 
receiving, from the server system over the communication network and, data provided by the server system in response to the request; 
wherein providing the card for display in the user interface comprises providing, in the card.
  Banke teaches:
in response to detecting user interaction with the annotated term, generating, by the electronic device, a request that indicates the particular term (paragraph [0040], When the user of client device 402b performs a mouse-over of the identified text, electronic communication mechanism 406b may present pop-up display 416 that indicates that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking); 
wherein providing the card for display in the user interface comprises providing, in the card (Fig. 4, paragraph [0040], when the user of client device 402b performs a mouse-over of the identified text, electronic communication mechanism 406b may present pop-up display 416 that indicates that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking. 416 is the card displays the definition of the term “DNS”), the data retrieved from or generated using data retrieved from the private database (Fig. 3, paragraph [0034], electronic communication mechanism 308 marks any text within the electronic communication for which the context definition exists in personal dictionary 316. The personal dictionary 316 is a private database).
Since Ramasamy teaches a method of displaying business lexicon based text recognition in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Banke, as the prior arts are in the same application field of providing relevant information based on recognized term of a dictionary, and Banke further teaches user interaction with the annotated term to display further information. This combination allows to indicate that the term "DNS" with a contextual definition of speech recognition software as well as an actual definition of Dragon Naturally Speaking (paragraph [0040]).
Ramasamy/Banke/Coleman does not teach:
transmitting the request from the electronic device to a server system over a communication network; and 
receiving, from the server system over the communication network and, data provided by the server system in response to the request.
Puppin teaches:
transmitting the request from the electronic device to a server system over a communication network (Fig. 1, user electronic device is 100, 104 is server computer, the communication network is 103, paragraph [0032], The definition source 104 is a computer server that stores word definition information; paragraph [0055], the dictionary generator 330 may request definition information from one or more definition sources 104. To request definition information is the transmit the request), and
receiving, from the server system over the communication network and, data provided by the server system in response to the request (Fig. 1, user electronic device is 100, 104 is server computer, the communication network is 103, paragraph [0032], The definition source 104 stores and provides definition information to Dictionary generation system 102. The definition source 104 is the database).
Since Ramasamy/Banke/Coleman teaches a method of displaying the definition information of annotated text in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting the request from the electronic device to a server system over a communication network, and receiving, from the server system over the communication network and, data provided by the server system in response to the request, as taught by Puppin, as the prior arts address are in the same application field of providing customized dictionary term definition to users. This combination allows to generate the custom dictionary using the selected words (paragraph [0009]).


Claims 12, and 26 are rejected under AIA  35 U.S.C §103 as being unpatentable over Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) in view of Banke et al. (US 20130159848 A1, hereinafter Banke) in view of Colman (US 20130054617 A1, hereinafter Colman) and in view of Shiotani et al. (US 20190073350 A1, hereinafter Shiotani).

As to dependent claim 26, the rejection of claim 1 is incorporated. Coleman teaches the method of claim 1, comprising providing the card for display in the user interface comprises providing an information card generated, the indicators related to the entity comprise providing one or more numerical values, calculated based on data in the private database, that quantify an aspect of a relationship between the entity with the organization  (paragraph [0038], personal data table 12 is the private database; Fig. 2, paragraph [0012], rolling the cursor over James Smith's highlighted name may result in a bubble or pop-up window that automatically displays correlation information; the pop-up window in the card which provides the name based information; , paragraph [0032], four of the five categories of personal data from personal data table 12 entries for James Smith correlate to the data in content entry 18.  Link application 10 may provide a relevance rank 24; the relevance rank as the calculated value).
	Ramasamy/Banke/Coleman does not teach:
selecting, for the entity, an information card template from among multiple different information card templates that are defined for different entity types representing different relationships with the organization, the information card templates each indicating a set of indicators to be included in information cards for entities of the corresponding entity type that have the corresponding relationship with the organization; and 

Shiotani teaches:
selecting, for the entity, an information card template from among multiple different information card templates that are defined for different entity types representing different relationships with the organization, the information card templates each indicating a set of indicators to be included in information cards for entities of the corresponding entity type that have the corresponding relationship with the organization (paragraph [0030], Each of the templates T is classified to any one of multiple groups, and an attribute for identifying a group is "series ID".  "Background image data" is an attribute indicative of background image data itself or a location of background image data; paragraph [0040], a template change button 103 to select different template); and 
generate the information card based on the selected information card template (Fig. 6B, paragraph [0049], the template image TI are examples of the template, and the object O is an example of the object.  The value of "label", which is the attribute of the template T, is an example of the identification information).
Since Ramasamy/Banke/Coleman teaches a method of displaying the definition information of annotated text in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Shiotani, as the prior arts address are in the same application field of providing information details. By incorporating Shiotani into the input data stored in the memory 63 in association with each object O is reflected in accordance with the attributes of each object O of the template after change (Shiotani, paragraph [0046]).

As to dependent claim 12, the rejection of claim 1 is incorporated. Banke teaches the method of claim 1, wherein the set of terms comprises terms that respectively represent entities of different entity types (paragraph [0038], if a user uses the term "salsa" in an electronic communication, then electronic communication mechanism 308 may use the location information to mark the text with an indication that use of the term "salsa" means a spicy sauce of tomatoes, onions, and hot peppers. "salsa" is a name of an entity),
wherein the particular term represents a particular entity of a particular entity type from among the different entity types (paragraph [0038], if a user uses the term "salsa" in an electronic communication, then electronic communication mechanism 308 may use the location information to mark the text with an indication that use of the term "salsa" means a spicy sauce of tomatoes, onions, and hot peppers. "salsa" is an entity name of a food type); and 
wherein providing the card for display in the user interface comprises providing an information card generated based on the information card template for the particular entity type (Fig. 4, paragraph [0036], the pop-up display 416 that indicates term meaning as defined by dictionary, wherein the displayed term meaning is the indicators related to the entity).

a different information card template is defined for each of the different entity types, the information card templates each indicating a set of information to be included in information cards for entities of the corresponding entity type.
	Acharya teaches:
a different information card template is defined for each of the different entity types, the information card templates each indicating a set of information to be included in information cards for entities of the corresponding entity type (paragraph [0040], When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received).
Since Ramasamy/Banke/Coleman teaches a method of displaying the definition information of annotated text in user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Shiotani, as the prior arts address are in the same application field of providing information details. By incorporating Shiotani into Ramasamy/Banke/Coleman would expand the utility of Ramasamy/Banke/Coleman’s system by allowing the input data stored in the memory 63 in association with each object O is reflected in accordance with the attributes of each object O of the template after change (Shiotani, paragraph [0046]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 13, 18, and 22, cancellation of claims 11, 16-17, and 20, and additions of claims 23-26.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143